Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	Claims 1-20 are pending.

Priority
3. 	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies or papers required by 37 CFR 1.55.  

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,157,211 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims perform the same function but with a broader scope.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 

The table below illustrates the similarities (bolded) in claim language (Please note that as both the instant application and the Patent claim similar subject matter, and for the interest of time and clarity, the examiner is selecting one of the independent claims from the instant application and one of the independent claims of the Patented application for the instant double patenting rejection.

Instant application
U.S. Patent No. 11,157,211 B2
Claim 1.  A memory system, comprising: 

a memory device; and 

a controller suitable for controlling the memory device based on read counts for a plurality of unit memory regions of the memory device, 

wherein the controller counts at least one of the read counts in response to a read request, determines whether there is a unit memory region whose read count is initialized at every period, controls the memory device to update the read counts into the memory device when there is a unit memory region whose read count is initialized during a period, and skips to control the memory device to update the read counts into the memory device when there is no unit memory region whose read count is initialized during the period. 



Claim 1. A memory system, comprising: 

a memory device; and 

a controller suitable for controlling the memory device based on read counts for a plurality of pages of the memory device, 

wherein the controller counts at least one of the read counts in response to a read request, determines whether there is a page whose read count is initialized at every check-pointing period, controls the memory device to update the read counts into the memory device when there is a page whose read count is initialized during a check-pointing period, and skips to control the memory device to update the read counts into the memory device when there is no page whose read count is initialized during the check-pointing period.



6.	Claims 2-4, 8-11 and 15-17, respectfully, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-12 of U.S. Patent No. 11,157,211 B2.

7.	Claims 5, 12, 18, respectfully, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 and 9 of U.S. Patent No. 10,478,261 B2.

Related Prior Art
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a. Oh et al. (US Pub. No. 2020/0042225 hereinafter “Oh”) discloses a first memory system among the plurality of memory systems accesses a specific location therein in response to a read command and an address delivered from the host. The first memory system outputs subject data read from the specific location to the host. The first memory system migrates the subject data to another memory system among the plurality of memory systems according to an operational state of the specific location.	

Allowable Subject Matter
9.	Claims 6, 7, 13, 14, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion 
10.        Claims 1-5, 8-12 and 15-18 are rejected. 
              Claims 6, 7, 13, 14, 19 and 20 are objected to.
             
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Ill(c). 
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571) 2707754.  The examiner can normally be reached on Monday through Thursday, 8AM TO 4PM, EASTERN TIME. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye, can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
 
/Dayton Lewis-Taylor/ 
Examiner, Art Unit 2181